ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Phoenix Data Solutions LLC                   )      ASBCA No. 60207
 f/k/a Aetna Government Health Plans         )
                                             )
Under Contract No. H94002-09-C-0008          )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Erin N. Rankin, Esq.
                                                     Gibson, Dunn & Crutcher LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Laurel C. Gillespie, Esq.
                                                    Chief Trial Attorney
                                                   John G. Terra, Esq.
                                                   Song U. Kim, Esq.
                                                    Trial Attorneys
                                                    Defense Health Agency
                                                    JBSA Fort Sam Houston, TX

        OPINION BY ADMINISTRATIVE JUDGE D'ALESSANDRIS ON
                  MOTIONS FOR RECONSIDERATION

       Pending before the Board are three motions seeking reconsideration and
redaction of portions of the Board's decision in this appeal dated June 21, 2018.
Appellant, Phoenix Data Solutions LLC, f/k/a Aetna Government Health Plans
(AGHP), filed a "Motion for Reconsideration to Correct Clerical Mistake," and a
separate "Memorandum in Support of Proposed Redactions." Respondent, the
Defense Health Agency (DHA) filed a cross-motion for reconsideration.

       For the reasons stated below, AGHP's motion for reconsideration to correct a
clerical error is granted. AGHP's request for redactions is granted in part. DHA's
motion for reconsideration is denied.

   I.     Standard of Review for Motions for Reconsideration

       In deciding a motion for reconsideration, we examine whether the motion is
based upon newly discovered evidence, mistakes in our findings of fact, or errors of
law. Zulco International, Inc., ASBCA No. 55441, 08-1 BCA ,r 33,799 at 167,319. A
motion for reconsideration is not the place to present arguments previously made and
rejected. "[W]here litigants have once battled for the court's decision, they should
I
     neither be required, nor without good reason permitted, to battle for it again. Motions
     for reconsideration do not afford litigants the opportunity to take a 'second bite at the
     apple' or to advance arguments that properly should have been presented in an earlier
     proceeding." Dixon v. Shinseki, 741 F.3d 1367, 1378 (Fed. Cir. 2014) (citations
     omitted); see also Avant Assessment, LLC, ASBCA No. 58867, 15-1 BCA ~ 36,137
     at 176,384. We do not grant motions for reconsideration absent a compelling reason.
     J.F. Taylor, Inc., ASBCA Nos. 56105, 56322, 12-2 BCA ~ 35,125 at 172,453.

          II.    AGHP's Request to Correct a Clerical Error

              AGHP correctly notes that the Board's opinion contains a mathematical error
      on page 30 of the slip opinion and that the loss percentage, correctly calculated should
      be 16.26 percent, rather than 17.37 percent calculated in the slip opinion. AGHP,
      again correctly, asserts that the total award should be revised to $11,216,011. After
    . AGHP filed its motion, the undersigned administrative judge issued an order noting
      that there was a formula error in the Excel spreadsheet used to calculate the adjustment
      for loss, and that the spreadsheet values corresponded to amounts referenced in
      AGHP's motion after correcting the error. DHA does not dispute either the existence
      of the error or that AGHP has properly calculated the mathematical consequences of
      the mistake. Instead, DHA opposes AGHP's motion to correct the clerical error
      because it asserts that the Board has committed legal error in the method used to
      calculate the adjustment for loss. As AGHP has identified a true clerical error, we
      grant AGHP's motion. 1 Zulco International, 08-1 BCA ~ 33,799 at 167,319.

          III.   AGHP's Request for Redactions

            In a separate motion, AGHP requests that the name of the former DHA Chief of
     Staff on pages 5, 6, 10, 12, 20, 21, and 33 of the slip opinion be redacted to preserve
     that individual's personal privacy interests in accordance with Freedom of Information
     Act (FOIA) exemption 6 which protects information about individuals in "personnel
     and medical files and similar files" when the disclosure of such information "would
     constitute a clearly unwarranted invasion of personal privacy." 5 U.S.C. § 552(b)(6).
     By order dated July 11, 2018, and without ruling upon the applicability ofFOIA
     exemption 6, the undersigned administrative judge indicated a willingness to
     accommodate AGHP's request if the parties could agree upon alternative wording that
     would preserve the readability of the decision. The order proposed substituting "the
     former DHA Chief of Staff' in place of the individual's name. In response, the
     government states that it does not believe that the individual's name is required to be
     redacted pursuant to FOIA or Privacy Act grounds (gov't cross-mot. at 4). However,

     1
         This appeal is subject to a protective order. Due to the request for redactions,
              discussed below, the slip opinion has not been distributed. The Board will issue
              a corrected opinion making the changes identified in AGHP's motion.
                                                  2

                                                                                                 I
                                                                                                 I
DHA indicated that, if subject to redaction, it would not oppose a change to "the
former DHA Chief of Staff' and indicated that it had consulted with counsel to AGHP,
and that AGHP was also amenable to such a revision (id. at 5).

       AGHP's motion for redaction is granted in part, and the opinion will be
released with the individual's name changed to read "the former DHA Chief of Staff."
This modification is being made pursuant to the Board's discretion and not based upon
a finding that the change was required pursuant to FOIA or the Privacy Act.

   IV.    DHA's Motion For Reconsideration

       In response to AGHP's motion for reconsideration to correct a clerical error,
DHA filed a cross-motion regarding the calculation of the adjustment for loss.
According to DHA, the Board should not fix its mathematical error because it
"assumes a method for calculation of the termination settlement amount that is at odds
with the binding precedent of this Board and the Federal Circuit, as well as the
language of the contract at issue in this appeal" (gov't cross-mot. at 1).

       According to DHA, our opinion is not in accordance with Board precedent
holding that a contractor cannot recover more than its expectation damages in a
termination for convenience (gov't cross-mot. at 2 ( citing SWR, Inc., ASBCA
No. 56708, 15-1 BCA ,r 35,832)). DHA additionally cites to William Green Constr.
Co. v. United States, 477 F.2d 930, 936 (Ct. Cl. 1973), for the proposition that the only
difference between recovery in a termination for convenience and recovery pursuant to
a breach action is that the recovery in a breach action can include anticipated but
unearned profits. According to DHA, AGHP was scheduled to lose $18,536,611 on
the contract, and thus, the Board's award put AGHP in a better position than if it had
performed the contract (gov't cross-mot. at 2-3). However, here DHA simply repeats
an argument contained in its post-hearing briefs and that we have already rejected
(gov't hr. at 33; gov't reply hr. at 9-10). Phoenix Data Solutions LLCf/k/a Aetna
Government Health Plans, ASBCA No. 60207, slip op. at 18-19, 28 (June 21, 2018).

        DHA's arguments regarding SWR and William Green (both cited and discussed
in the government's opening post-hearing brief) are misplaced. SWR involved the
application of the termination for convenience clause for commercial item contracts,
not applicable here. Just as SWR calculated the termination settlement based upon
FAR 52.212-4(1), the applicable termination clause in that appeal (SWR, 15-1 BCA
,r 35,832 at 175,221-24), we calculated the termination settlement based upon
FAR 52.249-2, the applicable termination clause for the terminated work in this
appeal. DHA has never demonstrated that we misapplied the applicable FAR
prov1s10n.



                                            3
I
.~




            The Court of Claims' holding in William Green is similarly inapplicable.
     In William Green the contractor sought expectation damages in addition to its
     termination settlement proposal. The court held that the termination settlement
     was the contractor's sole remedy, noting that the convenience termination permits
     the government to terminate a contract "in exchange for the contractor being able
     to recover from it administratively sums the contractor may have been able to
     recover in a contract 'breach action,' except for profits that were anticipated and
     unearned." (Gov't cross-mot. at 2 (citing William Green, 477 F.2d at 936)). In the
     Board's June 21, 2018 opinion, AGHP was not awarded profits but instead had an
     adjustment for loss. As would have been the case with profits, the adjustment for
     loss was applied only to the work actually performed. However, as required by
     the FAR, the adjustment for loss was calculated based upon the loss AGHP would
     have incurred if the entire contract had been performed. FAR 52.249-2(g)(iii). 2

            DHA's second basis for reconsideration simply repeats its argument that the
     Board must harmonize the various termination for convenience clauses contained in
     the contract (gov't cross-mot. at 3-4; gov't br. 43-47). According to DHA, each
     termination clause should be applied to the contract line item numbers (CLINs) for
     which they were written (gov't br. at 44-45). In fact, the Board's opinion did just this
     and did not award any damages to AGHP for its cost-plus-fixed-fee, requirements,
     award-fee pool, or time-and-material CLINs. All the work AGHP performed
     was under firm-fixed price CLINs, and the Board awarded damages based on
     FAR 52.249-2, the termination for convenience provision for fixed-price contracts.

             DHA alleges error in the Board's calculation of the adjustment for loss,
     asserting that the adjustment for loss should be calculated based solely on the
     anticipated loss on the fixed-price line items, and estimating an adjustment for loss of
     62.35% (gov't br. at 45-46). However, DHA's argument ignores the plain language of
     the FAR providing "if it appears that the Contractor would have sustained a loss on the
     entire contract had it been completed, the Contracting Officer shall allow no profit
     under this subdivision ... and shall reduce the settlement to reflect the indicated rate of
     loss." FAR 52.249-2(g)(iii). We interpreted "entire contract" as including all awarded
     line items, but not including the unexercised options. Phoenix, slip op. at 30-31. We

     2
         Significantly, the FAR rule requiring that profit be calculated based upon the entire
             contract protects both the government and the contractor. As in this appeal,
             contractors can submit proposals with different expected profit percentages for
             different contract line items. Here, the government would have benefitted from
             an interpretation that based the contractor's profit only on the fixed-price line
             items. In other instances, the fixed-price work may have a greater expected rate
             of profit than the other terminated work, in which case, the FAR rule requiring
             calculation of profit based on the entire contract would benefit the government.
                                                  4
I
    rejected DHA's proposed interpretation because it proposed to calculate the
    adjustment for loss based on only 2 of the 16 awarded CLINs, rather than the "entire
    contract" as required by the FAR (id. at 30). Nothing in DHA's repetition of its
    previously-rejected argument causes us to reconsider that decision.

                                       CONCLUSION

           For the reasons stated above, AGHP's motion for reconsideration to correct a
    clerical error is granted, AGHP's motion for redactions is granted in part, and DHA's
    cross-motion for reconsideration is denied.

          Dated: October 2, 2018


                                                     DAVID D' ALESSANDRIS
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

     I concur                                        I concur




     RICHARD SHACKLEFORD                             J. REIDPROUTY
     Administrative Judge                            Administrative Judge
     Acting Chairman                                 Vice Chairman
     Armed Services Board                            Armed Services Board
     of Contract Appeals                             of Contract Appeals


           I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA No. 60207, Appeal of Phoenix
    Data Solutions LLC f/k/a Aetna Government Health Plans, rendered in conformance
    with the Board's Charter.

          Dated:


                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals


                                              5


                                                                                            I